Citation Nr: 1206434	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  05-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1947 to May 1950 and from June 1950 to July 1969.  
This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO found that new and material evidence had not been received for the claims of service connection for arteriosclerotic heart disease and hypertension.  

In February 2009 and August 2010 this case was remanded.  Initially the remand was for notice and then the remand was so the Veteran's claims could be considered under a new presumptive rule.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

In a January 2012 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding whether new and material evidence has been received to reopen a claim for service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In a January 2012 statement, the Veteran stated he desired to "cancel" his appeal at the Board.  

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. Recognition is given to the fact that the Veteran's representative submitted a statement in November 2011 that suggests a continuation of the appeal.  Such is not the case.  Indeed, in Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn his appeal regarding a compensable rating for left ear hearing loss; and, hence, there remains no allegation of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

Whether new and material evidence has been received to reopen a claim for service connection for hypertension is dismissed without prejudice.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


